


109 HR 6010 IH: Accurate Great Lakes Flood Estimate

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6010
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mrs. Miller of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To ensure that flood level estimates in the Great Lakes
		  basin represent true flood risk.
	
	
		1.Short titleThis Act may be cited as the
			 Accurate Great Lakes Flood Estimate
			 Act of 2006.
		2.Great Lakes flood
			 level study and limitation of flood elevation increasesSection 1360 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following new
			 subsection:
			
				(k)Great Lakes
				flood level studies
					(1)In
				generalNot later than the expiration of the 90-day period
				beginning upon the completion by the International Joint Commission of The
				Upper Great Lakes Study, and not later than every 15 years after the expiration
				of such period, the Director shall request the Corps of Engineers to complete
				an updated analysis of flood levels for areas surrounding the Great Lakes and
				their interconnecting channels to assist the Director in the development of
				maps identifying 100- and 500-year flood inundation areas for those
				areas.
					(2)RequirementsThe Director shall request the Corps of
				Engineers, in each determination of flood levels pursuant to paragraph (1),
				to—
						(A)utilize base data
				from The Upper Great Lakes Study conducted by the International Joint
				Commission;
						(B)utilize base data
				from the International Lake Ontario-St. Lawrence River Study conducted by the
				International Joint Commission;
						(C)incorporate
				changes in the regulation of Lake Ontario water levels and outflows;
						(D)incorporate
				changes in the regulation of Lake Superior water levels and outflows;
				and
						(E)incorporate
				current and historical factors other than recorded water levels that may
				influence water levels and the determination of flood level estimates.
						(3)Validity of
				studyThe Director shall take such actions as may be necessary to
				ensure that the flood levels determined pursuant to each request under
				paragraph (1) are valid and appropriate for use for purposes of the national
				flood insurance program.
					(4)Completion of
				studyIn making each request under paragraph (1), the Director
				shall request that the Corps of Engineers complete the updated flood level
				analysis not later than 24 months after the request is made.
					(5)Limitation of
				elevation increasesThe
				Director shall not increase the base flood elevation in any community in areas
				surrounding the Great Lakes and their interconnecting channels until the Corps
				of Engineers completes the first updated flood level analysis pursuant to a
				request under paragraph (1).
					(6)DefinitionsFor
				purposes of this paragraph, the following definitions shall apply:
						(A)The term
				Great Lakes means Lake Superior, Lake Michigan, Lake Huron, Lake
				Erie, and Lake Ontario.
						(B)The term
				interconnecting channels means, with respect to the Great Lakes,
				the St. Mary’s River, St. Clair River, Lake St. Clair, the Detroit River, the
				Niagara River, and the St. Lawrence
				River.
						.
		
